SMITH, Judge,
concurring in part and dissenting in part:
In general I agree with Judge Nichols’ conclusions in Parts I and II of his opinion.
On the assumption that the Fund will not pay any part of plaintiffs recovery and thereby be depleted to compensate a "reemployed annuitant,” a literal reading of section 8344(a) arouses no compelling argument to deny plaintiff recovery of "[a]n amount equal to the annuity allocable to the period of actual employment.” Certainly, this amount need not, on that basis, be denied plaintiff for the purpose of compensating the Fund. My brethren of the majority feel that 31 U.S.C. § 724a protects the Fund from "this court’s judgment, however calculated.” I am not as positive, as they seem to be, that the law is all that certain on this point.1 Neither party has raised the point, or briefed it, or even cited section 724a. Such guidance as we can find from precedence derives primarily from practice, which does support the majority’s view.
Part II of the majority opinion appears to apply the rule of least objectionable ignorance. I do not say that critically, as that rule does produce the most equitable result in these facts and in the absence of a clear statutory provision. Plaintiff and his employer, the Navy, concluded that he was a "firefighter” and entitled as such to the appropriate retirement. Less than 5 months after his "retirement,” the Civil Service Commission (CSC) completed its review of plaintiffs application and, in effect, held that plaintiff and the Navy acted in ignorance of the law and that he was not a "firefighter.” Plaintiff returned to reinstatement at his *466place of employment at the Great Lakes Naval Training Center and brought suit in this court to overturn the determination of the CSC. In effect, our earlier opinion2 held that it was the CSC that acted in ignorance of the law; that plaintiff had been a "firefighter” and had been entitled to retire on October 25, 1975. In effect, we reinstated plaintiffs progression from active to retired status. In doing so we converted him from a status of "uninterrupted active employment” to a status of reemployed "retiree.” This brought us to the critical inquiry whether plaintiff also became a reemployed "annuitant.”
In effect the result reached in Part II is based on the impropriety of making plaintiff a constructive reemployed annuitant for section 8344 purposes in view of his ignorance, shared by his agency, of the fact that he occupied that status, and especially in light of the literal reference in section 8344 to "an annuitant receiving annuity from the Fund. ” (Emphasis supplied.) Section 8344 neither clearly covers nor clearly fails to cover this particular plaintiff. Whether the same unusual combination of facts and ignorances will ever occur again, in circumstances that would deplete the Fund and would unnecessarily encourage the reemployment of annuitants, is highly doubtful. There are flaws in this record which discourage me from an attempt to resolve all ignorance as to what is the full intention of section 8344. One additional item of ignorance — that of plaintiff in concluding that he could not have remained at his good job in Alaska while he attacked the CSC determination — naturally generates a lot of sympathy for this particular plaintiff. He was a good sailor because he was "a good soldier” in that he agreed with his employer to return to Great Lakes. This is the focal point of his unfortunate predicament. In these unique facts and under these imprecise provisions, should this plaintiff suffer when no damage is done to the comprehensive statutes that protect the Fund? I think not, and therefore concur in the result of the majority’s holdings in Parts I and II.
*467As to Part III, I concur with the holding that plaintiff is not entitled to recover the deductions from his salary for life insurance, or to recover attorneys’ fees. As to the remainder of Part III, I respectfully dissent.
I find confusing the statement of the majority that plaintiff is not entitled to a supplemental annuity under section 8344(a) and yet might be entitled to an increment in his original annuity based on the retirement deductions withheld from his salary during the reemployment period. I view plaintiffs litigation position in this respect as the equivalent of any regular employee’s right to claim refund of such deductions actually withheld. Refund in such instances eliminates the resulting annuity, or, in this case, supplemental annuity. The majority has held that section 8344(a) does not apply to plaintiff as a reemployed "annuitant receiving annuity from the Fund”; but, even if plaintiff were a "reemployed annuitant,” section 8344(a) deals only with an unequivocal right not to have deductions for the Fund withheld from plaintiffs pay. That is a different right from the right to recover deductions that are in fact withheld. Since these deductions were in fact actually withheld, and since plaintiffs litigation position claims their refund, and since any civil service employee has a right (irrespective of the prohibition against withholding in section 8344(a)) to recover his withheld deductions for payments into the Fund, I would grant his claim for those withheld amounts and presently recognize his resultant voluntary waiver of any supplemental or incremental annuity based on such deducted amounts.
In accordance with the opinion of the court, a memorandum report of the trial judge as to the amount due thereunder, and a stipulation of the parties, it was ordered on November 6, 1981 that judgment for plaintiff be entered for $72,357.06.

 See 5 U.S.C. §§ 8348(a)(1)(A) and (2) (1976).


 Ellis v. United States. 222 Ct. Cl. 65, 610 F.2d 760 (1979).